DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	The filing of May 16, 2022 has been fully considered.  The amendments and remarks are persuasive.  Upon further detailed consideration, the new claim scope is addressed as set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 7 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	In line 5 of claim 7, the language “a solid cooling block including.” includes an error, and the claim scope is not discernable.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Antheil (US 7,819,286) in view of Corbett (US 2011/0036846) and further in view of Meinzinger (US 2015/0344280)
Regarding claim 1, Antheil discloses a beverage dispensing system (figure 7) comprising 
a pressure housing (40, 10) having a first housing part (40) and a second housing part (10), 
a connector (66, 80) connected to the first housing part (40) and having a tapping line (70), 
a beverage container (56) having a closure (58) for sealing against a sealing element (65),
an interspace (78), and 
a pressure inlet (76) in the claimed configuration.  
Antheil does not disclose a second beverage container.
Corbett discloses that it is known to provide a second beverage container (paragraph 0105, “The container can be opened by an end user to remove the liquid-holding bag, either for the purpose of separating for recycling and disposal or for the purpose of reloading the container (e.g. replacing an empty bag with a full bag).”  ).
It would have been obvious to one skilled in the art to provide the system of Antheil with a duplicate replacement bag, based on the teaching of Corbett, in order to facilitate quickly refilling the dispenser system.
	Antheil also does not disclose interchangeable connectors in the claimed configuration. 
	Meinzinger teaches that it is known in dispensers to have multiple interchangeable connectors which connect to the dispensing system, with one connector (figure 4a) including a tapping line 102 and a second connector (figure 5a) having an openable seal (70).
It would have been obvious to one skilled in the art to provide the system of Antheil with an interchangeable connector having an openable seal, based on the teaching of Meinzinger, for the purpose of giving a user multiple options regarding how to dispense from the container.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

	Regarding claim 2, Antheil discloses that said first housing part and a second housing part are separable for inserting and removing said beverage containers (compare figures 5 and 6).

	Regarding claim 5, Antheil discloses that said inner chamber defines a volume between 10 and 25 litres (see column 3, line 17).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Antheil (US 7,819,286) in view of Corbett (US 2011/0036846) and Meinzinger (US 2015/0344280) and further in view of Hoffman (US 2009/0078721)
Regarding claim 3, Antheil as modified above accounts for much of the claimed subject matter, but does not disclose that said first housing part and a second housing part are permanently connected, one of said first and second housing parts comprises a lid for inserting and removing said beverage containers.
Hoffman teaches that it is known to configure an internal bag-type container with a second part (12) permanently connected to a first part (13) and a lid (15) for inserting and removing beverage containers (21)(see figures 5 and 7).  
It would have been obvious to one skilled in the art to provide the system of Antheil with the large lid configuration of Hoffman which allows the container bag to pass through the upper opening as a routine design choice that would not change the operation of the device, and/or for the purpose of being able to easily dispose a refill bag inside the container.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Antheil (US 7,819,286) in view of Corbett (US 2011/0036846) and Meinzinger (US 2015/0344280) and further in view of Ware (US 2010/0133292).
Regarding claim 6, Antheil as modified accounts for the claimed subject matter substantially as discussed above, but does not disclose said beverage dispensing system further comprises a compressor and a gas cylinder selectively connectable to said pressure inlet for providing said pressure medium to said interspace.
Ware teaches that it is known to connect a compressor and/or gas tank to the pressure inlet of such a container (paragraph 0078).
It would have been obvious to one skilled in the art to connect a compressor and gas tank to the pressure inlet of Antheil based on the teaching of Ware for the purpose of conveying the fluid from the container using known, simple, and reliable machinery.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Antheil (US 7,819,286) in view of Corbett (US 2011/0036846) and Meinzinger (US 2015/0344280) and further in view of Tough (US 5,471).  
Antheil accounts for much of the claimed subject matter as discussed above, but does not disclose a pass through cooler for cooling the disposable tapping line or the fixed tapping line, a cooling housing for accommodating or being integrated with the pressure housing, and an ice container for accommodating a solid cooling block.
Tough shows that it is known to provide a beverage dispenser (d) with a pass through cooler (figure 2) for cooling the tapping line (i), a cooling housing (c) for accommodating or being integrated with the dispenser housing, and an ice container (a) for accommodating a solid cooling block (disclosed as capable of containing ice).
It would have been obvious to one skilled in the art to provide the system of Antheil with a cooler configuration as taught by Tough for the purpose of serving a chilled beverage and/or for preserving the beverage.   

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Antheil (US 7,819,286) in view of Corbett (US 2011/0036846) and Meinzinger (US 2015/0344280) and further in view of Litto (US 6,220,311).
Regarding claim 8, Antheil as modified accounts for the claimed subject matter as discussed above, but does not specifically disclose that the pressure housing is thermally insulated.
Litto teaches that it is known to provide thermal insulation to such a container for the purpose of maintaining a cold temperature for a longer period of time so you can go on a picnic (column 21, lines 65-column 22, line 7).
It would have been obvious to one skilled in the art to add insulation to the pressure housing of Antheil based on the teaching of Litto for the purpose of maintaining a cold temperature for a longer period of time to facilitate going on a picnic.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Antheil (US 7,819,286) in view of Corbett (US 2011/0036846) and Meinzinger (US 2015/0344280) and further in view of Tate (US 3,321,861)
Regarding claim 9, Antheil as modified accounts for much of the claimed subject matter as discussed above, but does not disclose that said beverage dispensing system further comprises a first electric power unit including a main supply and a second power unit including a battery supply.
Tate discloses an ornamental light for a beverage system that includes a main power supply (33, 35) and a battery power supply (14).
It would have been obvious to one skilled in the art to provide the dispensing system of Antheil with a tab handle and ornamental light based on the teaching of Tate for the purpose of attracting customers with a decorative light.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Antheil (US 7,819,286) in view of Corbett (US 2011/0036846) and Meinzinger (US 2015/0344280) and further in view of Nissenen (US 2003/0183249)
Regarding claim 10, Antheil as modified accounts for much of the claimed subject matter as set forth above, but does not disclose that said second connector includes a three-way valve connected to said second beverage container and a cleaning unit including a cleaning fluid, said three-way valve defining a first position allowing extraction of said beverage from said beverage container while preventing extraction of said cleaning fluid from said cleaning unit, and, a second position allowing extraction of said cleaning fluid from said cleaning unit while preventing extraction of said beverage from said beverage container.
Nissinen teaches that it is known to provide a beverage dispensing system with a three-way valve connected to said second beverage container and a cleaning unit including a cleaning fluid, said three-way valve defining a first position allowing extraction of said beverage from said beverage container while preventing extraction of said cleaning fluid from said cleaning unit, and, a second position allowing extraction of said cleaning fluid from said cleaning unit while preventing extraction of said beverage from said beverage container (figure 1 and paragraph 0018).
It would have been obvious to one skilled in the art to provide the device of Antheil as modified with a cleaning system in the configuration taught by Nissinen for the purpose of cleaning the conduits and thereby maintaining high quality beverage.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Antheil (US 7,819,286) in view of Corbett (US 2011/0036846) and Meinzinger (US 2015/0344280) and further in view of Rice (US 1,772,111)
Regarding claim 11, Antheil as modified above accounts for the claimed subject matter substantially but does not disclose that said beverage dispensing system comprises wheels, a bar counter and a tapping device connected to said tapping line and positioned on said bar counter.
Rice teaches that it is known to configure a beverage dispensing system with wheels, a bar counter and a tapping device connected to said tapping line and positioned on said bar counter (figure 1).
Rice further teaches that an advantage of this configuration is to be able to move the dispenser for making sales in different locations (column 1, lines 6-11).  
It would have been obvious to one skilled in the art to configure the device of Antheil as modified in the configuration taught by Rice for the purpose of making beverage sales in different locations.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Antheil (US 7,819,286) in view of Corbett (US 2011/0036846) and Meinzinger (US 2015/0344280) and further in view of Credle (US 5,529,220).
Regarding claim 12, Antheil as modified accounts for much of the claimed subject matter as discussed above, but does not disclose said beverage dispensing system comprises carrying straps for being carried around by a user, and a hand held tapping device connected to said tapping line.
Credle teaches that it is known in the art to provide a beverage dispensing system with carrying straps for being carried around by a user, and a hand held tapping device connected to said tapping line (figure 1).  Credle teaches that an advantage of this configuration is dispensing beverage at a sporting event (column 1, line 8).
It would have been obvious to one skilled in the art to provide the device of Antheil as modified with carrying straps and a hand held tapping device, based on the teaching of Credle, for the purpose of conveniently dispensing beverage at a sporting event.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Antheil (US 7,819,286) in view of Corbett (US 2011/0036846) and Meinzinger (US 2015/0344280) and Tate (US 3,321,861) and further in view of Prabucki (US 2006/0124665) or Taylor (US 2013/0099021)
	Regarding claim 16, Antheil as modified above accounts for the claimed subject matter substantially, but does not disclose a third power unit including a solar power supply.  
	Prabucki teaches that it is known in beverage dispensers to provide a solar power supply for the purpose of powering a cooling element (paragraph 0036).
	Taylor teaches that it is known in beverage dispensers to provide a solar power supply as one of a plurality of power supply sources (paragraph 0013, “The 
one or more power sources generally include one or more batteries and/or solar 
cells; however, it can be appreciated that other or additional power sources 
can be used (e.g., electric plug, hand crank generator, etc.”).
It would have been obvious to one skilled in the art to modify the device of Antheil to include a solar power supply, based on the teaching of Prabucki or Taylor, for the purpose of powering a cooling element, or for the purpose of providing a redundant power source to ensure that the device can operate if the primary power source malfunctions.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
	
Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Antheil (US 7,819,286) in view of Meinzinger (US 2015/0344280)
Regarding claims 15 and 17, the language “said pressure housing being further compatible with a pair of beverage containers” is descriptive language referring to the housing and does not positively recite the pair of beverage containers.  Similarly, the language “for allowing guiding a disposable tapping line” and “being connectable to a fixed tapping line” is functional language which does not positively recite the disposable tapping line nor the fixed tapping line.  Accordingly, claims 15 and 17 are significantly broader than claim 1.   
Antheil discloses a beverage dispensing system (figure 7) comprising a pressure housing (40, 10) having a first housing part (40) and a second housing part (10), a connector (66, 80) connected to the first housing part (40) and having a tapping line (70), a beverage container (56) having a closure (58) for sealing against a sealing element (65), an interspace (78), and a pressure inlet (76) in the claimed configuration.  
	Antheil also does not disclose interchangeable connectors in the claimed configuration. 
	Meinzinger teaches that it is known in dispensers to have multiple interchangeable connectors which connect to the dispensing system, with one connector (figure 4a) including a through hole and a second connector (figure 5a) having an openable seal (70).
It would have been obvious to one skilled in the art to provide the system of Antheil with an interchangeable connector having an openable seal, based on the teaching of Meinzinger, for the purpose of giving a user multiple options regarding how to dispense from the container.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew St.Clair whose telephone number is (571)270-0238. The examiner can normally be reached Monday–Friday, 7 am to 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW D STCLAIR/Primary Examiner, Art Unit 3799